___________

                                    No. 95-3117
                                    ___________

Leona Cady,                              *
                                         *
              Appellant,                 * Appeal from the United States
                                         * District Court for the Southern
     v.                                  * District of Iowa.
                                         *
Shirley S. Chater,                       * [UNPUBLISHED]
Commissioner of the Social               *
Security Administration,                 *
                                         *
              Appellee.                  *
                                    ___________

                     Submitted:     December 12, 1995

                           Filed:   December 18, 1995
                                    ___________

Before McMILLIAN, JOHN R. GIBSON, and BEAM, Circuit Judges.
                               ___________

PER CURIAM.


     Leona Cady appeals the district court's1 affirmance of the Social
Security Administration's denial of benefits.     Because we find the district
court's decision is supported by substantial evidence in the record as a
whole, we affirm.


     Cady filed for supplemental social security benefits under Title XVI
in April 1991.    Those benefits were denied initially in July 1991 and after
reconsideration, in September 1991.        In October 1991, Cady requested a
hearing before an administrative law judge (ALJ).       Following that hearing,
Cady was again denied benefits.        The district court affirmed the ALJ's
decision.     After review of the record, we find no error and affirm the
district court.




      1
      The Honorable Charles R. Wolle, Chief Judge, United States
District Court for the Southern District of Iowa.
       Cady argues that the ALJ erred by improperly discounting both the
opinion of her treating physician and her own testimony and in failing to
find her disabled within the meaning of the Social Security Act.                      On
review, we must determine whether the denial of benefits is supported by
substantial evidence in the record as a whole.           Rappoport v. Sullivan, 942
F.2d 1320, 1322 (8th Cir. 1991).        It is not our task to make an independent
evaluation of the facts or to reverse the ALJ's holding merely because the
record contains evidence to contradict his findings.                  Instead, we must
examine the evidence in the record which supports the ALJ's decision as
well as that which detracts from it.         See Turley v. Sullivan, 939 F.2d 524,
528 (8th Cir. 1991).          We find, on balance, that the ALJ's decision is
supported by substantial evidence in the record as a whole.


       Opinions of a claimant's treating physician are ordinarily entitled
to be given great weight.       Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th
Cir. 1995); Matthews v. Bowen, 879 F.2d 422, 424 (8th Cir. 1989) (citing
Ward v. Heckler, 786 F.2d 844, 846 (8th Cir. 1986)).                     However, such
opinions are not conclusive and "must be supported by medically acceptable
clinical or diagnostic data."           Matthews, 879 F.2d at 424.         This record
contains no such support.       Over two years had elapsed between the treating
physician's last examination of the claimant and the physician's opinion
that   the   claimant   was    disabled.     Furthermore,       the   claimant's   daily
activities, including household chores, militate against a finding of
disability.     (Admin. Trans. at 21.)            On these facts, the ALJ properly
discounted the testimony of Cady's treating physician.


       Cady also alleges it was error for the ALJ to discount her             testimony
regarding her personal limitations.          As Cady raises this argument for the
first time on appeal, we need not consider it.            Ownbey v. Shalala, 5 F.3d
342, 345 (8th Cir. 1993) (argument raised for first time on appeal need not
be   considered   unless      failure   to   do    so   would   result   in   "manifest
injustice").    In any event, the




                                           -2-
conflicting evidence regarding her daily activities and alleged limitations
supports the ALJ's decision.


     The ALJ expressly found that Cady's physical limitations did not
prevent her from performing her past relevant work as a secretary.   (Admin.
Trans. at 24.)   Even had Cady been unable to return to her prior relevant
work, the ALJ concluded that Cady possessed skills easily transferable to
other sedentary positions.     The vocational expert also testified to that
effect.   Consequently, the ALJ did not err in finding Cady was not disabled
within the meaning of the Act.


     Because the district court's decision affirming the administration's
denial of benefits is supported by substantial evidence in the record as
a whole, we affirm.



     A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -3-